587 So. 2d 572 (1991)
William CARPENTER and Jean Carpenter, Appellants,
v.
Manuel ALONSO, M.D., and Radiology Associates of South Miami, P.A., Appellees.
No. 90-1105.
District Court of Appeal of Florida, Third District.
October 8, 1991.
Rehearing Denied November 1, 1991.
*573 Perse & Ginsberg and Edward Perse, Hoppe, Backmeyer & Stokes, Miami, for appellants.
Stephens, Lynn, Lein & McNicholas, and Philip D. Parrish, Miami, for appellees.
Before BARKDULL, HUBBART and COPE, JJ.
PER CURIAM.
We find no error in the trial court limiting expert witnesses in a medical malpractice case to one expert per side. Smith v. Coastal Emergency Services, Inc., 538 So. 2d 946 (Fla. 4th DCA 1989); Crawford v. Shivashankar, 474 So. 2d 873 (Fla. 1st DCA 1985). Further, permitting the defendant doctor to testify as to his care of the plaintiff would not be a violation of this expert witness' limitation.
Final judgment under review is affirmed.